On Petition for a Rehearing.
Downey, J.
—In the opinion in this case it is stated that the evidence is not in the record. In a petition for a rehearing, counsel for the appellants insist that the court is mistaken in this. To settle the question, we copy the bill of exceptions as it appears in the record:
“ William Crane et al. v. Abner Goodwine et al. In Tippecanoe Circuit Court, April Term. Be it remembered, that on the trial of the above-entitled cause, the following was all the evidence that was offered in said cause, by both parties, together with all the exhibits, plats, maps, etc., and is submitted to this court by the agreement of the parties, as all the evidence.
“Gregory & Plarper, Att’ys for Defendants.
“Hughes & Stein, Att’ys for Plaintiff.
“David P. Vinton.”
B. F. Gregory and y. Harper, for appellants.
y. A. Stein and E. Hughes, for appellee.
To this are attached the various documents, which, we presume, had been given in evidence in the circuit court, put up in a roll of very inconvenient length; and also what purports to be the testimony of witnesses in the cause. Prior to the adoption of the code, every document given in evidence must have been set out in the bill of exceptions. Doe v. Makepeace, 8 Blackf. 575; Spears v. Clark, 6 Blackf. 167; Huff v. Gilbert, 4 Blackf. 19. It is now provided by the code, that it shall not be necessary to copy a written instrument, or any documentary evidence, into a bill of exceptions; but it shall be sufficient to refer to such evidence, if its appropriate place be designated by the words “here insert.” 2 G. & H. 209, sec. 343. There is no statutory relaxation of the former rule with reference to the testimony given in the cause. Stewart v. Rankin, 39 Ind. 161.
It scarcely appears, from the bill of exceptions, that any evidence was given on the trial. The bill of exceptions says, “The following was all the evidence offered.” How much of it was admitted is not shown.
The transcript is not prepared, nor perhaps capable of being prepared, according to rule nineteen of this court, which require-s the pages and lines to be numbered, and marginal references made, denoting the different parts of the record. The clerk of this court is provided with the proper means and places for filing and preserving the records which come to this court in proper form, but this one is, in form, wholly unsuited and unfit for such files. Every consideration entering into the question forbids that we should allow or encourage any such practice as that resorted to in this case. But we do not desire further to criticise the record, and. should not have said what we have, had counsel been content with our first opinion. ,
The petition for a rehearing is overruled.